Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 1 of 29




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                      Case No. ________________

  BLAKE TURIZO, individually and on behalf of all
  others similarly situated,

                 Plaintiff,

          vs.

  SYNCHRONY FINANCIAL,
  a Delaware Corporation,

                 Defendant.


                                                        /


                              DEFENDANT’S NOTICE OF REMOVAL
                              UNDER 28 U.S.C. §§ 1331, 1441 AND 1446

          PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1331, 1441 and 1446,

  defendant Synchrony Bank, erroneously sued as Synchrony Financial (“Synchrony”), by and

  through its counsel, hereby removes the action titled Blake Turizo v. Synchrony Financial, Case

  No. CACE-21-003922 Division: 08, from the Circuit Court of the Seventeenth Judicial Circuit in

  and for Broward County, Florida (the “Action”), to the United States District Court for the

  Southern District of Florida.

          1.     Removal Is Timely. On or about February 25, 2021, plaintiff Blake Turizo

  (“Plaintiff”) filed the Action in the Circuit Court of the Seventeenth Judicial Circuit in and for

  Broward County, Florida. Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process

  and pleadings filed in the Action are attached hereto as Exhibit A. Synchrony was served with a

  copy of the summons and Complaint in the Action on February 25, 2021. Synchrony has timely




                                                  -1-
  LA 52540705
Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 2 of 29




  filed this Notice of Removal pursuant to 28 U.S.C. § 1446(b) because Synchrony has filed it

  within thirty (30) days of service of the Complaint.

         2.      This Court Has Federal Question Jurisdiction Over The Action. The Action is a

  civil action of which this Court has original jurisdiction under 28 U.S.C. § 1331 and is one which

  may be removed to this Court by Synchrony pursuant to the provisions of 28 U.S.C. § 1441.

  Pursuant to 28 U.S.C. § 1331, original jurisdiction of the district courts includes jurisdiction over

  “all civil actions arising under the Constitution, laws, or treaties of the United States.” As a

  general rule, a case arises under federal law only if it is federal law that creates the cause of

  action. Diaz v. Sheppard, 85 F.3d 1502, 1505 (11th Cir. 1996) (citing Franchise Tax Bd. of Cal.

  v. Constr. Laborer’s Vacation Trust, 463 U.S. 1, 8-10 (1983)). Plaintiff alleges that Synchrony

  violated the Telephone Consumer Protection Act, 47 U.S.C § 227, et seq. (the “TCPA”), a claim

  arising under the laws of the United States and subject to this Court’s removal jurisdiction under

  28 U.S.C. §§ 1331 and 1441(a).

         3.      Specifically, Plaintiff alleges that Synchrony sent an unsolicited text message to

  Plaintiff’s cellular telephone number on or about February 23, 2021, without his express consent,

  using an automatic telephone dialing system (“ATDS”). (Compl. ¶¶ 13, 17-18.) Plaintiff alleges

  that, as a result, he has suffered a “legal injury,” that the alleged message “caused Plaintiff harm,

  including invasion of his privacy and annoyance” and that it “inconvenienced Plaintiff and

  caused disruption to his daily life.” (Id. ¶¶ 10, 26.) Plaintiff purports to assert a claim under the

  TCPA on behalf of himself and a putative class of similarly situated persons in the United States

  who, within four years prior to the filing of the Action, “[1] received a text message on his or her

  cellular phone number from Defendant [2] using the same equipment used to send the text

  messages to Plaintiff [3] without having provided Defendant with their express consent to
Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 3 of 29




  receive text messages.” (Id. ¶ 27.) Synchrony disagrees that this Action is, or may be, suitable

  for treatment as a class action, and Synchrony hereby reserves all rights and arguments it may

  have when opposing any future motion for class certification.

          4.      Consent Is Not Necessary Because No Other Defendants Have Been Named.

  Synchrony is the only named defendant in the Action and, therefore, consent for removal is not

  needed from any other party pursuant to 28 U.S.C. § 1446(a) & (b).

          5.      Venue Is Proper In This Court. This is the proper district court for removal

  because the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County, Florida,

  is located within the jurisdiction and venue of the United States District Court for the Southern

  District of Florida. See 28 U.S.C. § 1441(a).

          6.      Notice Will Be Effected. Pursuant to 28 U.S.C. § 1446(d), this Notice of

  Removal will be served on Plaintiff, the only adverse party, simultaneously with this filing.

  Additionally, a duplicate copy of this Notice of Removal, without exhibits, will be filed in the

  Action in state court.

          7.      Synchrony seeks removal of this Action without prejudice to any and all defenses

  available to it, including without limitation that Plaintiff is required to arbitrate his claims against

  Synchrony on an individual basis consistent with the terms of the cardmember agreement(s)

  governing Synchrony account(s) on which he is an authorized user. Synchrony denies all claims

  alleged in the Action and denies that Plaintiff and the putative class are entitled to any relief

  whatsoever.
Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 4 of 29




  Dated: Miami, Florida                Respectfully Submitted,
         March 26, 2021
                                       STROOCK & STROOCK & LAVAN LLP



                                       By:            /s/ Brian C. Frontino
                                                   Brian C. Frontino


                                       200 South Biscayne Boulevard, Suite 3100
                                       Miami, Florida 33131
                                       Telephone: (305) 789-9300
                                       Facsimile: (305) 789-9302
                                       Email: bfrontino@stroock.com
                                              lacalendar@stroock.com

                                       Attorneys for Defendant
                                              SYNCHRONY BANK (erroneously sued
                                              as SYNCHRONY FINANCIAL)
Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 5 of 29




                         EXHIBIT A
Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 6 of 29


                                                  \p'C\ T & CO


                                              Y                   c~

                                              w                   c
                                              J                  ~   1




                       Electronically Certified Court Record

                                                  (cover page)
    This cover page is for informational purposes only and is not a requirement when presenting the
    Electronic Certified Document. Directly below the cover page, at the bottom of page 1, you will
    find the digital signature bearing the identity and authority of the Clerk. On the left side of each
    page is a unique code identifying the electronic certification for this document.



           DOCUMENT INFORMATION
          Agency Name:                                     Broward County Clerk of Courts
           Clerk of the Circuit Court:                     Honorable Brenda D. Forman
           Date Issued:                                    3/26/2021 2:04:46 PM
           Unique Reference Number:                        CAA-FAA-BCABB-EIIHFDHA-BHDHCA-G
           Case Docket:                                    2/25/2021 - Civil Cover Sheet - 3 Pages
           Requesting Party Code:                          500
           Requesting Party Reference                      A20210326132558899D


    HOW TO VERIFY THIS DOCUMENT
    This electronically certified Court Record contains a unique electronic reference number for
    identification printed on each page. This document is delivered in PDF format and contains a digital
    signature identifying the certifier and a tamper proof seal indicating whether this document has
    been tampered with. The second page of this document contains a digital signature indicating the
    certifier as the Broward County Clerk of Courts. Open this document using Adobe Reader software
    to verify the digital signature of the author. Visit https://www.browardclerk.org/ecertify to learn more
    about validating this certified copy.




                                                     V.~



                                            ;
                                            13
        Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 7 of 29




                                                     Case Number: CACE-21-003922 Division: 08
               Filing # 122035148 E-Filed 02/25/2021 07:14:03 AM



(Y)                       FORM 1.997.        CIVIL COVER SHEET
4-
0                         The civil cover sheet and the information contained in it neither replace nor supplement the filing
                          and service of pleadings or other documents as required by law. This form must be filed by the
                          plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
N
                          to section 25.075, Florida Statutes. (See instructions for completion.)


                                  I.      CASE STYLE

Q                                            IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT,
o                                                 IN AND FOR BROWARD COUNTY, FLORIDA

                          Blake Turizo
o
=                         Plaintiff                                                                 Case #
                                                                                                    Judge
                          vs.
Q                        Synchrony Financial
=                         Defendant
0
LL
_                                  H.       AMOUNT OF CLAIM
w                        Please indicate the estimated amount of the claim, rounded to the nearest dollar . The estimated amount of
                         the claim is requested for data collection and clerical processing purposes only. The amount of the claim
CU                       shall not be used for any other purpose.
                          ❑ $8,000 or less
                          ❑ $8,001 - $30,000
                          ❑ $30,001- $50,000
                          El $50,001- $75,000
                          ❑ $75,001 - $100,000
                          ® over $100,000.00

d                                 III. TYPE OF CASE              (If the case fits more than one type of case, select the most
o                         definitive category.) If the most descriptive label is a subcategory (is indented under a broader
•                         category), place an x on both the main category and subcategory lines.
N
0
U

C


                                                                             -1-

                            *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 02/25/2021 07:14:00 AM.****




      I HEREBY ATTEST THAT THIS CERTIFIED DOCUMENT IS    o
                                                                 _        Digitally signed by The Honorable Brenda D. Forman
      A TRUE AND CORRECT COPY AS SAME APPEARS ON RECORD d+° "'            Date: 2021.03.26 14:04:47 -04:00
      WITH BROWARD COUNTY CLERK OF COURTS.                                Reason: Electronic Certified Copy
                                                                          Location: 201 S.E. 6th Street, Fort Lauderdale, FL
      VERIFY AT: HTTPS://WWW.BROWARDCLERK.ORG/ECERTIFY         ~~    °'   33301
     Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 8 of 29




                ❑❑
                CIRCUIT CIVIL




                 ® ❑®❑
                  Condominium
O                 Contracts and indebtedness
N                 Eminent domain
                  Auto negligence




                      ❑❑
                  Negligence—other
                          Business governance
n                         Business torts




__
                          Enviromnental/Toxic tort




                 ❑❑
                          Third party indemnification
                          Construction defect
U                         Mass tort
                          Negligent security




                    ❑❑
                          Nursing home negligence
                          Premises liability—commercial
                          Premises liability—residential
                  Products liability
Q                 Real Property/Mortgage foreclosure
                         Commercial foreclosure




 -               ❑❑ ❑
Q                        Homestead residential foreclosure
                         Non-homestead residential foreclosure
                         Other real property actions

                ❑ Professional malpractice




                       ❑❑
w                        Malpractice—business
                         Malpractice—medical
m                        Malpractice—other professional
Q



                        ❑❑
                  Other
()                       Antitrust/Trade regulation
                         Business transactions
                         Constitutional challenge—statute or ordinance




                         ❑❑
                         Constitutional challenge—proposed amendment
                         Corporate trusts
                         Discrimination—employment or other
                          Insurance claims




_0                      ❑
                         Intellectual property
()                       Libel/Slander
                          Shareholder derivative action
N                         Securities litigation
                         Trade secrets




                 ❑❑
O                        Trust litigation
0
N               COUNTY CIVIL

                   Small Claims up to $8,000
                   Civil
                   Real property/Mortgage foreclosure
                                                                 -2-
Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 9 of 29




           ❑ Replevin
           ❑ Evictions
                  ❑ Residential Evictions
                  ❑ Non-residential Evictions
           ❑ Other civil (non-monetary)

                                                COMPLEX BUSINESS COURT

          This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
          Administrative Order. Yes ❑ No

                   IV.   REMEDIES SOUGHT (check all that apply):
                   ® Monetary;
                   ® Nonmonetary declaratory or injunctive relief;
                   ❑ Punitive

                   V.       NUMBER OF CAUSES OF ACTION: [
                   (Specify)
                        1
                   VI.      IS THIS CASE A CLASS ACTION LAWSUIT?
                            ® yes
                            ❑ no

                   VII.     HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                            ® no
                            ❑ yes If "yes," list all related cases by name, case number, and court.

                   VIII.    IS JURY TRIAL DEMANDED IN COMPLAINT?
                            ® yes
                            ❑ no

           I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
           my knowledge and belief, and that I have read and will comply with the requirements of
           Florida Rule of Judicial Administration 2.425.

           Signature: s/ Manuel S Hiraldo                          Fla. Bar # 30380
                          Attorney or party                                       (Bar # if attorney)
          Manuel S Hiraldo                                  02/25/2021
           (type or print name)                             Date




                                                            -3-
Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 10 of 29


                                                               co




                                              v

                        Electronically Certified Court Record

                                                  (cover page)
    This cover page is for informational purposes only and is not a requirement when presenting the
    Electronic Certified Document. Directly below the cover page, at the bottom of page 1, you will
    find the digital signature bearing the identity and authority of the Clerk. On the left side of each
    page is a unique code identifying the electronic certification for this document.



           DOCUMENT INFORMATION
           Agency Name:                                    Broward County Clerk of Courts
           Clerk of the Circuit Court:                     Honorable Brenda D. Forman
           Date Issued:                                    3/26/2021 2:04:53 PM
           Unique Reference Number:                        CAA-FAA-BCABB-ElIHFDIF-BHDHCB-C
           Case Docket:                                    2/25/2021 - Complaint (eFiled) - 10 Pages
           Requesting Party Code:                          500
           Requesting Party Reference:                     A20210326132558899D



    HOW TO VERIFY THIS DOCUMENT
    This electronically certified Court Record contains a unique electronic reference number for
    identification printed on each page. This document is delivered in PDF format and contains a digital
    signature identifying the certifier and a tamper proof seal indicating whether this document has
    been tampered with. The second page of this document contains a digital signature indicating the
    certifier as the Broward County Clerk of Courts. Open this document using Adobe Reader software
    to verify the digital signature of the author. Visit https://www.browardclerk.org/ecertify to learn more
    about validating this certified copy.




                                                      ;.


                                                  _        a
                                             0
 Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 11 of 29




                                                Case Number: CACE-21-003922 Division: 08
          Filing # 122035148 E-Filed 02/25/2021 07:14:03 AM


                               IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                                          IN AND FOR BROWARD COUNTY , FLORIDA

                                                                           Case No.


                      BLAKE TURIZO , individually and on
                      behalf of all others similarly situated,                        CLASS ACTION COMPLAINT

                                     Plaintiff,                                       JURY TRIAL DEMANDED

                      vs.

                      SYNCHRONY FINANCIAL,
                      an Deleware Corporation,

                                     Defendant.



                                                          CLASS ACTION COMPLAINT

                                    Plaintiff Blake Turizo brings this class action against Defendant Synchrony Financial

                        and alleges as follows upon personal knowledge as to himself and his own acts and

                        experiences , and, as to all other matters, upon information and belief , including investigation

                        conducted by his attorneys.



                               1.          This is a putative class action under the Telephone Consumer Protection Act, 47

                      U.S.C.   § 227 et seq.,     ("TCPA")_

                                    2.     The case stems from Defendant's transmission of automated text messages

                        without the requisite consent and with no regard for consumers' privacy rights.

                                    3.     Through this action, Plaintiff seeks injunctive relief to halt Defendant ' s unlawful

                        conduct.

                                    4.     Plaintiff also seeks statutory damages on behalf of himself and Class Members, as



                                                                                  1
                        *** FILED: BROWARD COUNTY. FL BRENDA D. FORMAN, CLERK 02/25/2021 07:14:00 AM.****




I HEREBY ATTEST THAT THIS CERTIFIED DOCUMENT IS               ,,,s ~ *.   Digitally signed by The Honorable Brenda D. Forman
A TRUE AND CORRECT COPY AS SAME APPEARS ON RECORD 8='                     Date : 2021.03.26 14:04:54 - 04:00
WITH BROWARD COUNTY CLERK OF COURTS.                                      Reason: Electronic Certified Copy
                                                                          Location: 201 S.E. 6th Street, Fort Lauderdale, FL
VERIFY AT : HTTPS: // WWW.BROWARDCLERK . ORG/ECERTIFY         °rte''      33301
Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 12 of 29




             defined below, and any other available legal or equitable remedies resulting from the illegal actions

             of Defendant.




                     5.      Plaintiff is, and at all times relevant hereto was, an individual and a "person"

             as defined by 47 U.S.C. § 153(39), a citizen and resident of Broward County, Florida, and the

             subscriber and user of the cellular telephone number (954) ***-9685 (the "9685 Number").

                     6.      Defendant is, and at all times relevant hereto was, a Delaware corporation and

             a "person" as defined by 47 U.S.C. § 153(39) that maintains its headquarters in Stamford,

             Connecticut. Defendant directs, markets, and provides business activities throughout the State

             of Florida.

                                     JURISDICTION, VENUE, AND STANDING

                     7.      This Court has subject matter jurisdiction pursuant to Florida Rule of Civil

             Procedure 1.220 and Section 26.012(2), Florida Statutes. The matter in controversy exceeds

             the sum or value of $30,000 exclusive of interest, costs, and attorney's fees.

                     8.      Defendant is subject to personal jurisdiction in Florida because this suit arises

             out of and relates to Defendant's contacts with this state. Defendant initiated and d ri ected, or

             caused to be initiated and directed by its agent(s), telemarketing and/or advertising text

             messages into Florida via an ATDS and without the requisite prior express written consent in

             violation of the TCPA. Specifically, Defendant initiated and directed, or caused to be initiated

             and directed, the transmission of unsolicited advertisement or telemarketing text messages to

             Plaintiff's cellular telephone number to sell goods, services or products in Florida. Plaintiff's



                                                               2
      Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 13 of 29




                   9685 Number has an area code that specifically coincides with locations in Florida, and
O
                   Plaintiff received such messages on the 9685 Number while residing in and physically present
4-
O                  in Florida.
CY)

                           9.       Venue for this action is proper in this Court because all facts giving rise to this
0)
 M                 action occurred in this circuit.

Um                          10.     Plaintiff has standing to maintain this action because he suffered a legal injury

()                 as a result of Defendant's violations of the TCPA, and because he is not requesting an advisory

0                  opinion from this Court. Thus, Plaintiff has a sufficient stake in a justiciable controversy and

m
LL
                   seeks to obtain judicial resolution of that controversy.

                                                                  FACTS
0
=                         13.      On or about February 23, 2021, Defendant sent the following unsolicited text

LIJ               message to Plaintiff's 9685 Number:
m
                                                                           79622


U
                                               FREE MSG Synchrony Bank.
                                               Welcome to your Ashley Furniture
                                               Homestore acct. Learn about your
                                               deferred interest purchase at
                                               syf.com/welcometxt STOP to opt
U                                              out

(I)
O                        14.      Plaintiff received the subject text message within this judicial district and, therefore,
O                Defendant's violation of the TCPA occurred within this district.
4)
                         15.      Upon information and belief, Defendant caused similar text messages to be sent to
_C-
                 individuals residing within this judicial district.
D


                                                                       3
       Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 14 of 29




                          16.    Plaintiff is the sole user and/or subscriber of the cellular telephone number that
O
                  received the above text message.
0                         17.    At no point in time did Plaintiff provide Defendant with his express consent to be

                  contacted by Defendant using an ATDS.
a)
Cu                        18.    The impersonal and generic nature of Defendant's text message demonstrates that
n
U                 Defendant utilized an ATDS in transmitting the message.
 i
U                         19.    Upon information and belief, to send the text message, Defendant used a messaging

                  platform (the "Platform") that permitted Defendant to transmit thousands of text messages
n
=                 automatically and without any human involvement.
m                        20.     Upon information and belief, the Platform has the capacity to store telephone
L.L
                  numbers.
LL
=                        21.     Upon information and belief, the Platform has the capacity to generate sequential
W
 i                numbers.

m                        22.     Upon information and belief, the Platform has the capacity to dial numbers in

U
CO
                  sequential order.

                         23.     Upon information and belief, the Platform has the capacity to dial numbers from a

                  list of numbers.
LL
                         24.     Upon information and belief, the Platform has the capacity to dial numbers without

                  human intervention.
U
                         25.     Upon information and belief, the Platform has the capacity to schedule the time and

_O                date for future transmission of text messages.
U

. a-
  0
D

                                                                   4
Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 15 of 29




                   26.       Defendant's unsolicited text message caused Plaintiff harm, including invasion of

           his privacy and annoyance. Defendant's text message also inconvenienced Plaintiff and caused

           disruption to his daily life.



                                I'I        1


                   27.       Plaintiff brings this lawsuit as a class action on behalf of himself individually and

           on behalf of all other similarly situated persons as a class action pursuant to Florida Rule of Civil

           Procedure 1.220(b)(2) and (b)(3). The "Class" that Plaintiffs seeks to represent is comprised of

           and defined as:

                                    No Consent Class: All persons in the United States
                                    who from four years prior to the filing of this action
                                    until the date of a certification order [1 ] received a text
                                    message on his or her cellular phone number from
                                    Defendant [2] using the same equipment used to send
                                    the text messages to Plaintiff [3] without having
                                    provided Defendant with their express consent to
                                    receive text messages.

                   28.       Defendant and its employees or agents are excluded from the Class. Plaintiff does not

           know the number of members in the Class but believes the Class members number in the several

           thousands, if notmore.



                   29.       Upon information and belief, Defendant has placed automated calls to cellular

           telephone numbers belonging to thousands of consumers throughout the United States without their

           prior express consent. The members of the Class, therefore, are believed to be so numerous that joinder

           of all members is impracticable.




                                                                 5
      Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 16 of 29




                         30.     The exact number and identities of the Class members are unknown at this time and can
O
S                be ascertained only through discovery. Identification of the Class members is a matter capable of
4—
                 ministerial determination from Defendant's call records.

Q)                             COMMON QUESTIONS OF LAW AND FACT
a)
                         31.     There are numerous questions of law and fact common to the Class which predominate

0                over any questions affecting only individual members of the Class. Among the questions of law and

V=               fact common to the Class are:

                                 a. Whether Defendant made non-emergency calls to Plaintiff and Class members'

=CO
0
                                     cellular telephones using anATDS;

                                 b. Whether Defendant can meet its burden of showing that it had express consent to
LL
O                                    make such calls;
LL
=                                c. Whether Defendant's conduct was knowing and willful;

 i
UJ                               d. Whether Defendant is liable for damages, and the amount of such damages; and

m                                e. Whether Defendant should be enjoined from such conduct in the future.

U                        32.     The common questions in this case are capable of having common answers. If Plaintiff's

mi               claim that Defendant routinely transmits text messages to telephone numbers assigned to cellular

                 telephone services is accurate, Plaintiff and the Class members will have identical claims capable of
LL
                 being efficiently adjudicated and administered in this case.

                                TYPICALITY
U
                         33.     Plaintiff's claims are typical of the claims of the Class members, as they are all based
0
O                on the same factual andlegal theories.
U

0

D

                                                                      6
    Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 17 of 29




0
                       34.      Plaintiff is a representative who will fully and adequately assert and protect the interests
0
               of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

               and will fairly and adequately protect the interests of the Class.



                       35.      A class action is superior to all other available methods for the fair and efficient

               adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

               economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

               Class are in the millions of dollars, the individual damages incurred by each member of the Class

               resulting from Defendant's wrongful conduct are too small to warrant the expense of individual

               lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

               and, even if every member of the Class could afford individual litigation, the court system would be

               unduly burdened by individual litigation of such cases.

                       36.      The prosecution of separate actions by members of the Class would create a risk of

               establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

               one court might enjoin Defendant from performing the challenged acts, whereas another may not.

               Additionally, individual actions may be dispositive of the interests of the Class, although certain class

               members are not parties to such actions.

                                                                COUNT I
                                                VIOLATION OF 47 U.S.C. 4 227(b)
                                         Individually and on behalf of the No Consent Class

                       37.      Plaintiff re-alleges and incorporates paragraphs 1-36 as if fully set forth herein.

                       38.      It is a violation of the TCPA to make "any call (other than a call made for

               emergency purposes or made with the prior express consent of the called party) using any



                                                                     7
Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 18 of 29




           automatic telephone dialing system       ...   to any telephone number assigned to a   ...   cellular telephone

           service   ...."   47 U.S.C. § 227(b)(1)(A)(iii).

                     39.       The TCPA defines an "automatic telephone dialing system" (hereinafter "ATDS")

           as "equipment which has the capacity — (A) to store or produce telephone numbers to be called,

           using a random or sequential number generator; and (B) to dial such numbers." Id. at §227(a)(1).

                     40.       Defendant utilized equipment with the capacity to store telephone numbers, using

           a random or sequential generator, and to dial such numbers and/or to dial numbers from a list

           automatically, without human intervention, to make non-emergency telephone calls to the cellular

           telephones of Plaintiff and the other members of the Class.

                     41.       These calls were made without regard to whether Defendant had express permission

           from the called party to make such calls. In fact, Defendant did not have prior express consent to

           call the cell phones of Plaintiff and the other members of the putative Class when its calls were

           made.

                     42.       Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

           telephone dialing system to make non-emergency telephone calls to the cell phones of Plaintiff

           and the other members of the putative Class without their prior express consent.

                     43.       As a result of Defendant's conduct and pursuant to § 227(b)(3) of the TCPA,

           Plaintiff and the other members of the putative Class were harmed and are each entitled to a

           minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

           injunction against future calls.

                       WHEREFORE, Plaintiff, on behalf of himself and the other members of the Class,

             prays for the following relief:

                       a          A declaration that Defendant's practices described herein violate the




                                                                   8
Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 19 of 29




             Telephone Consumer Protection Act, 47 U.S.C. § 227;

                    h          A declaration that Defendant's violations of the Telephone Consumer

             Protection Act, 47 U.S.C. § 227, were willful and knowing;

                     c         An injunction prohibiting Defendant from using an automatic telephone

             dialing system to call and text message telephone numbers assigned to cellular telephones

             without the prior express consent of the called party;

                     d         An award of actual, statutory damages, and/or trebled statutory damages; and

                     e         Such further and other relief the Court deems reasonable and just.



                         Plaintiff and Class Members hereby demand a trial by jury.




                     Plaintiff demands that Defendant takes affirmative steps to preserve all records, lists,

             electronic databases or other itemization of telephone numbers associated with Defendant and the

             communication or transmittal of the text messages as alleged herein.

           Dated: February 24, 2021


                                                             Respectfully submitted,

                                                             HIRALDO P.A.

                                                             /s/ Manuel S. Hiraldo
                                                             Manuel S. Hiraldo, Esq.
                                                             Florida Bar No. 030380
                                                             401 E. Las Olas Boulevard Suite
                                                             1400
                                                             Ft. Lauderdale, Florida 33301
                                                             Email: mhiraldo@hiraldolaw.com
                                                             Telephone: 954.400.4713



                                                              9
     Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 20 of 29




O                                           THE LAW OFFICES OF JIBRAEL S.
T-                                          HINDI
4-
0                                           Jibrael S. Hindi, Esq.
                                            Florida Bar No. 118259
                                            110 SE 6th Street
                                            Suite 1744
                                            Ft. Lauderdale, Florida 33301
                                            Email: jibrael@jibraellaw.com
                                            Telephone: 954-628-5793

U                                           Counsel for Plaintiff and the Class

U
2
ci
2
m
a
2
w
m
U
m

U-


U

D
0
U

0
C


                                            10
Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 21 of 29




                                                    : hi O Co r   i




                       Electronically Certified Court Record

                                                 (cover page)
    This cover page is for informational purposes only and is not a requirement when presenting the
    Electronic Certified Document. Directly below the cover page, at the bottom of page 1, you will
    find the digital signature bearing the identity and authority of the Clerk. On the left side of each
    page is a unique code identifying the electronic certification for this document.



           DOCUMENT INFORMATION
           Agency Name:                                    Broward County Clerk of Courts
           Clerk of the Circuit Court:                     Honorable Brenda D. Forman
           Date Issued:                                    3/26/2021 2:04:57 PM
           Unique Reference Number:                        CAA-FAA-BCABB-El IHFDJB-BHDHCC-I
           Case Docket:                                    2/25/2021 - eSummons Issuance - 1 Page
           Requesting Party Code:                          500
           Requesting Party Reference                      A20210326132558899D



    HOW TO VERIFY THIS DOCUMENT
    This electronically certified Court Record contains a unique electronic reference number for
    identification printed on each page. This document is delivered in PDF format and contains a digital
    signature identifying the certifier and a tamper proof seal indicating whether this document has
    been tampered with. The second page of this document contains a digital signature indicating the
    certifier as the Broward County Clerk of Courts. Open this document using Adobe Reader software
    to verify the digital signature of the author. Visit https://www.browardclerk.org/ecertify to learn more
    about validating this certified copy.




                                                   f   Pr: L



                                             DIu.ir
      Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 22 of 29




                                                    Case Number: CACE-21-003922 Division: 08
              Filing # 122035148 E-Filed 02/25/2021 07:14:03 AM


                                IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                                           IN AND FOR BROWARD COUNTY, FLORIDA
4-
0                                                                          Case No.


                         BLAKE TURIZO, individually and on
0)                       behalf of all others similarly situated,                  CLASS ACTION COMPLAINT
(a
0                                    Plaintiff,                                    JURY TRIAL DEMANDED

                         vs.

                         SYNCHRONY FINANCIAL,
                         an Deleware Corporation,

                                      Defendant.


                                                                         SUMMONS

                         THE STATE OF FLORIDA:
                         To Each Sheriff of the State:

                                 YOU ARE COMMANDED to serve this Summons and a copy of the complaint or petition in this
                         action on defendant:
                                                       SYNCHRONY FINANCIAL
                                                         REGISTERED AGENT:
                                                  THE CORPORATION TRUST COMPANY
                                              CORPORATION TRUST CENTER 1209 ORANGE ST
                                                        WILMINGTON, DE 19801


                                  Each defendant is required to serve written defenses to the complaint or petition on MANUEL S.
                         HIRALDO , HIRALDO P . A., Plaintiff' s attorney , whose address is 401 E. Las Olas Blvd ., Ste. 1400,
                         Fort Lauderdale, FL 33301, Tel: (954) 400-4713, within twenty (20) days after service of this summons
                         on that defendant, exclusive of the day of service, and to file the original of the defenses with the clerk of
                         this court either before service on plaintiff's attorney or immediately thereafter. If a defendant fails to do
                         so, a default will be entered against that defendant for the relief demanded in the complaint or petition.

a)                                        DATED on            FEB 25 2021

0                                                          BRENDA D. FORMAN
U                                                          As Clerk of the Court
4)
                                                           BY:
C                                                          As Deputy Clerk
D



                                                                               RENDA D.

                           *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 02/25/2021 07:14:00 AM.****




     I HEREBY ATTEST THAT THIS CERTIFIED DOCUMENT IS          ,,~.a*.    Digitally signed by The Honorable Brenda D. Forman
     A TRUE AND CORRECT COPY AS SAME APPEARS ON RECORD                   Date: 2021.03.26 14:04:58 -04:00
     WITH BROWARD COUNTY CLERK OF COURTS.                                Reason: Electronic Certified Copy
                                                               „'-'-
                                                                         Location: 201 S.E. 6th Street, Fort Lauderdale, FL
     VERIFY AT: HTTPS://WWW.BROWARDCLERK.ORG/ECERTIFY                    33301
Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 23 of 29




                       Electronically Certified Court Record

                                                 (cover page)
    This cover page is for informational purposes only and is not a requirement when presenting the
    Electronic Certified Document. Directly below the cover page, at the bottom of page 1, you will
    find the digital signature bearing the identity and authority of the Clerk. On the left side of each
    page is a unique code identifying the electronic certification for this document.



       DOCUMENT INFORMATION
       Agency Name:                                       Broward County Clerk of Courts
       Clerk of the Circuit Court:                        Honorable Brenda D. Forman
       Date Issued:                                       3/26/2021 2:05:01 PM
       Unique Reference Number                            CAA-FAA-BCABB-E IJAH EHA-BH DHCD-A
       Case Docket:                                       2/26/2021 - Summons Returned Served - 1 Page
       Requesting Party Code:                             500
       Requesting Party Reference                     A20210326132558899D



    HOW TO VERIFY THIS DOCUMENT
    This electronically certified Court Record contains a unique electronic reference number for
    identification printed on each page. This document is delivered in PDF format and contains a digital
    signature identifying the certifier and a tamper proof seal indicating whether this document has
    been tampered with. The second page of this document contains a digital signature indicating the
    certifier as the Broward County Clerk of Courts. Open this document using Adobe Reader software
    to verify the digital signature of the author. Visit https://www.browardclerk.org/ecertify to learn more
    about validating this certified copy.




                                                 T;   ~   1

                                                              O.
                                             ❑
      Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 24 of 29




              Filing # 122129595 E-Filed 02/26/2021 10:08:47 AM



                                                             Affidavit of Process Server
4-                                      IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT . IN AND FOR BROWARD COUNTY , FLORIDA
0
                     BLAKE TURIZO . INDIVIDUALLY AND ON BEHALF OF
                     ALL OTHERS SIDID .ARLY SrrUATID                    VS SYNCHRONY FINANCIAL                                                         CACE-21- 003922
                             PLAINTIFF/PETITIONER                                         DEFENDANT/RESPONDENT                                       CASE NUMBER
0)
                      I DENORRIS     BRITT                         being first duly sworn, depose and say : that I am over the age of 18 years and
CT3
                      not a party to this action, and that within the boundaries of the state where service was effected, I was authorized by law to
0                     perform said service . RECEIVED 02/25/2021

                      Service : I served SYNCHRONY FINANCIAL
                                                                        NAME OF PERSON I ENTITY BEING SERVED
a

U                     with (list documents
                                              ) SUMMONS AND CLASS ACTION COMPLAINT
                      by leaving with    AMY MCLAREN                                                            MANAGING AGENT                                          At
0
=
                                                            NAME
                      ❑     Residence
                                                            ADDRESS                                                   CITY/STATE
M
W                           Business C
                                         /O THE CORPORATION TRUST COMPANY ,             1209 ORANGE STREET, WILMINGTON , DE 19801 ( REGISTERED AGENT)
                                                            AUUHES I,                                           TI y / b

                      On                          02 /25/2021                                AT                            2:45 PM
                                              DATE
w                     Thereafter copies of the documents were mailed by prepaid, first class mail an
                                                                                                                      TIME



                                                                                                                                                     DATE
                      from
                                                                    STATE                               ZIP
                      Manner of Service :
wI                    ® CORPORATE
                      ❑ Personal: By personally delivering copies to the person being served.
m                     ❑ Substituted at Residence: By leaving copies at the dwelling house or usual place of abode of the person being
m                     served with a member of the household over the age of              and explaining the general nature of the papers.
                      ❑ Substituted at Business: By leaving, during office hours, copies at the office of the person/entity being served with

0                     the person apparently in charge thereof.
                      ❑ Posting: By posting copies in a conspicuous manner to the front door of the person/entity being served.
m
                      ❑ Non-Service: After due search, careful inquiry and diligent attempts at the address (es) listed above, I have been
                        unable to effect process upon the person/entity being served because of the following reason(s):


U—                    ❑ Unknown at Address     ❑ Moved, Left no Forwarding                       ❑   Service Cancelled by Litigant ❑ Unable to Serve in Timely Fashion
                      ❑ Address Does Not Exist ❑ Other

                      Service Attempts: Service was attempted on: (1
U                                                                                                DATE                 TIME                    DATE                 Ti

                      (3)                                               (4)                                                    (5)
0                                 DATE               TIME                                 DATE                 TIME                           DATE          TIME

                             AGE             40 Sex PE w.E Race W Height 5 ' 5                                Weight 130               HAIR Wk%'
                                                                                                                                             eN
0
U
0                                                                                                                                SIGNATURE OF PROCESS SERVER

0
 C                    SUBSCRIBED AND SWORN to before me this 25 TH                                    day of FEBRUARY                     2021.


                                                  NOTARY PUBLIC                                                                      SIGNATURE OF NOTARY PUBLIC
                                                STATE OF DELAWARE
                                                                                                               NOTARY PUBLIC for the state of     DELAWARE
                                          My Commleslon Expires      August 25, 2022
                                                                                                                                                                             2021000745

                               *** FILED: BROWARD COUNT                       T° [SKL'11i U. CVt(lvl l                ~   "1L€R£)~        9       10:08:48 AM.****




      I HEREBY ATTEST THAT THIS CERTIFIED DOCUMENT IS                         ,y ~ *.       Digitally signed by The Honorable Brenda D. Forman
      A TRUE AND CORRECT COPY AS SAME APPEARS ON RECORD                              Date: 2021.03.26 14:05:01 -04:00
                                                                              'F Reason: Electronic Certified Copy
      WITH BROWARD COUNTY CLERK OF COURTS.                                  '-° Location: 201 S.E. 6th Street, Fort Lauderdale, FL
      VERIFY AT: HTTPS://WWW.BROWARDCLERK.ORG/ECERTIFY                         " ~ __'~      33301
Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 25 of 29




                       Electronically Certified Court Record

                                                 (cover page)
    This cover page is for informational purposes only and is not a requirement when presenting the
    Electronic Certified Document. Directly below the cover page, at the bottom of page 1, you will
    find the digital signature bearing the identity and authority of the Clerk. On the left side of each
    page is a unique code identifying the electronic certification for this document.



    DOCUMENT INFORMATION
    Agency Name:                           Broward County Clerk of Courts
    Clerk of the Circuit
                                           Honorable Brenda D. Forman
    Court:
    Date Issued:                           3/26/2021 2:05:04 PM
    Unique Reference
                                           CAA-FAA-BCABB-EJABDDEC-BHDHCE-I
    Number:
                                           2/25/2021 - Search for prior case performed per 2020-4-Civ-
    Case Docket:
                                           UFC-CO - 1 Page
    Requesting Party
                                           500
    Code:
    Requesting Party
                                           A20210326132558899D
    Reference:



     HOW TO VERIFY THIS DOCUMENT
    This electronically certified Court Record contains a unique electronic reference number for
    identification printed on each page. This document is delivered in PDF format and contains a digital
    signature identifying the certifier and a tamper proof seal indicating whether this document has
    been tampered with. The second page of this document contains a digital signature indicating the
    certifier as the Broward County Clerk of Courts. Open this document using Adobe Reader software
    to verify the digital signature of the author. Visit https://www.browardclerk.org/ecertify to learn more
    about validating this certified copy.




                                             t          'r   ~
      Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 26 of 29




                              **** FILED: BROWARD COUNTY, FL Brenda D. Forman, CLERK 2,25/2021 4:30:0(1 PM.****




                                    IN THE CIRCUIT COURT OF THE 17`H JUDICIAL CIRCUIT IN
                                            AND FOR BROWARD COUNTY, FLORIDA
~

                                                                                                            I
O                                                                          Case No: ___C             ~ .   l

                                                    ---

O)               Plaintiff                                                 Judge
Co
a.               VS
 i
w                _           C1l11N_ 1~11J}_ LnCI Ca
T                Defendant



                                                          CLERK'S CERTIFICATE OF COMPLIANCE

                      I hereby certify that pursuant to Administrative Order, No. 2020-4-Civ/UFC/CO:

                      "ADMINISTRATIVE ORDER DIRECTING CLERK OF COURTS WITH REGARD TO
                      DISMISSED CIVIL OR FAMILY CASES",

                      The Clerk has conducted a search for all previous existing civil cases related to
                      these two parties.


                      Listed below are all the aforementioned related cases:




                                  0L                              Brenda D. Forman
                                  FEB 2 5 2021 D                  Circuit and County Courts
O                         i By
U                                                                 By:
Q)
                                                                        Deputy Clerk


D




     I HEREBY ATTEST THAT THIS CERTIFIED DOCUMENT IS              Digitally signed by The Honorable Brenda D. Forman
     A TRUE AND CORRECT COPY AS SAME APPEARS ON RECORD A ="""'    Date: 2021.03 .26 14:05:05 -04:00
     WITH BROWARD COUNTY CLERK OF COURTS.                         Reason: Electronic Certified Copy
                                                                  Location: 201 S.E. 6th Street, For Lauderdale, FL
     VERIFY AT: HTTPS://WWW.BROWARDCLERK.ORG/ECERTIFY       ''.   33301
Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 27 of 29




                                               O                      t
                                               us
                                               W


                                                         toe%o ~
                                                     eRO W4ND   CO'




                        Electronically Certified Court Record

                                                    (cover page)
    This cover page is for informational purposes only and is not a requirement when presenting the
    Electronic Certified Document. Directly below the cover page, at the bottom of page 1, you will
    find the digital signature bearing the identity and authority of the Clerk. On the left side of each
    page is a unique code identifying the electronic certification for this document.



           DOCUMENT INFORMATION
           Agency Name:                                     Broward County Clerk of Courts
           Clerk of the Circuit Court:                      Honorable Brenda D. Forman
           Date Issued:                                     3/26/2021 2:05:08 PM
           Unique Reference Number:                         CAA-FAA-BCABB-EJCFHCCE-BHDHCF-A
           Case Docket:                                     3/17/2021 - Notice of Appearance -2 Pages
           Requesting Party Code:                           500
           Requesting Party Reference:                      A20210326132558899D


     HOW TO VERIFY THIS DOCUMENT
     This electronically certified Court Record contains a unique electronic reference number for
     identification printed on each page. This document is delivered in PDF format and contains a digital
     signature identifying the certifier and a tamper proof seal indicating whether this document has
     been tampered with. The second page of this document contains a digital signature indicating the
     certifier as the Broward County Clerk of Courts. Open this document using Adobe Reader software
     to verify the digital signature of the author. Visit https://www.browardclerk.org/ecertify to learn more
     about validating this certified copy.




                                                            o
                                              1
      Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 28 of 29




              Filing # 123288239 E-Filed 03/17/2021 04:52:28 PM


                                  IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
N                                            IN AND FOR BROWARD COUNTY, FLORIDA
0
                         BLAKE TURIZO, individually and on                         CASE NO. CACE-21-003922 Division: 08
                         behalf of all others similarly situated,
a)
Ca                                 Plaintiff,
0                        V.

                         SYNCHRONY FINANCIAL,
U-                       an Delaware Corporation,
0
2                                  Defendant.
0

                                            NOTICE OF APPEARANCE AND EMAIL DESIGNATIONS

                                   PLEASE TAKE NOTICE that the law firm of Stroock & Stroock & Lavan LLP makes
U
U                        an appearance as counsel for defendant Synchrony Bank, erroneously named as Synchrony
U-                       Financial, and requests that copies of all correspondence, pleadings and any and all documents
0
wi                       filed in this action be served upon Brian C. Frontino, Esq. by email to the following addresses:

m                                          Primary:     bfrontino@stroock.com
                                           Secondary:   lacalendar nistroock.com

U                             Dated: March 17, 2021                                STROOCK & STROOCK & LAVAN LLP
                                                                                   200 South Biscayne Boulevard, Suite 3100
                                                                                   Miami, Florida 33131
                                                                                   Telephone: (305) 358-9900
LL                                                                                 Facsimile: (305) 789-9302
                                                                                   Email: Iacalendar a,stroock.com

                                                                                    By_ /s/ Brian C. Frontino
                                                                                   Brian C. Frontino
                                                                                   Florida Bar No. 95200
a)                                                                                 bfrontino a,stroock.com
0
U                                                                                  Attorneys for Defendant
                                                                                          Synchrony Bank
N
a-
D
                         LA 52537883


                              *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 03/17/2021 04:52:28 PM.****




     I HEREBY ATTEST THAT THIS CERTIFIED DOCUMENT IS         Digitally signed by The Honorable Brenda D. Forman
     A TRUE AND CORRECT COPY AS SAME APPEARS ON RECORD ~'~
                                                       =° ' Date: 2021.03.26 14:05:08 -04:00
     WITH BROWARD COUNTY CLERK OF COURTS.                 3~ I~1i ~ ;y ~l    Reason: Electronic Certified Copy
                                                            \\
                                                             ~J/            Location: 201 S.E. 6th Street, Fort Lauderdale, FL
     VERIFY AT: HTTPS://WWW.BROWARDCLERK.ORG/ECERTIFY         '^r^^"         33301
      Case 0:21-cv-60678-RAR Document 1 Entered on FLSD Docket 03/26/2021 Page 29 of 29




                                                  CERTIFICATE OF SERVICE
9-                              I HEREBY CERTIFY that on this March 17, 2021 a true and correct copy of the
0
N                foregoing document was filed electronically through the Florida Courts E-Filing Portal, which

a,               electronically served all counsel of record including:
0                Manuel S. Hiraldo, Esq.                           Jibrael S. Hindi, Esq.
                 Hiraldo, PA                                       Thomas J. Patti, Esq.
                 401 E. Las Olas Blvd, Suite 1400                  Law Offices of Jibrael S. Hindi
                 Fort Lauderdale, FL 33301                         110 SE 6th St Ste 1714
                 Telephone: 954-400-4713                          Fort Lauderdale, FL 33301-5047
                 Email: mhiraldo(hiraldolaw.com                   Telephone: 954-628-5793
                                                                  Email: jibrael ajibraellaw.com
                                                                  Email: tomna jibraellaw.com
                                                                              ~




                                                               /s/ Brian C. Frontino
                                                                Brian C. Frontino




0
U
a)
. 0




D
                 LA 52537883
